Exhibit 10.27

CAT LITTER DEVICE DEVELOPMENT AGREEMENT

This Cat Litter Device Development Agreement (the “Agreement”) is made on
January 15, 2007, by and between Nottingham-Spirk Design Associates, Inc., an
Ohio corporation with offices at 2200 Overlook Road, Cleveland, Ohio 44106
(“NSDA”) and OurPet’s Company, a Colorado corporation with offices at 1300 East
Street, Fairport Harbor, Ohio 44077 (“OurPets”).

Recitals

 

A. NSDA is providing services to OurPets for the development of certain pet
products (the “Product”) as more full described on Exhibit A attached hereto.
The development of such Product is hereafter referred to as the “Project.”

 

B. The parties expect the Project costs to exceed the original budget for
development of the Product set forth in the Development Agreement and the
timeline for marketing Product to need revision, and therefore wish to
memorialize their agreements with respect to the handling of these issues.

 

C. Beginning in September 2006, NSDA has invoiced OurPets for their professional
development costs (“Professional Fees”) for the Product less a fifty percent
(50%) deferral for future consideration (the “Deferred Costs”).

 

D. Through November 2005, the accumulated Deferred Costs were $86,200.00 and the
total Deferred Costs upon completion of the Project are estimated to be
$132,425.00.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by each party, NSDA and OurPets
agree as follows:

1. Payment of Deferred and Non-Deferred Costs.

(a) Payment of Non-Deferred Costs. NSDA shall invoice OurPet’s for the
non-deferred fifty percent (50%) of its Professional Fees plus its out-of-pocket
expenses at actual cost as incurred.

(b) Restricted Shares. As payment for Fifty Thousand Dollars ($50,000) of the
Deferred Costs, OurPets will issue shares of its common stock (the “Shares”).
Such Shares shall be restricted securities pursuant to Rule 144 of the
Securities Act of 1933, as amended (“Rule 144”), and will bear a legend to such
effect upon issuance. The number of Shares to be issued shall be calculated by
dividing $50,000 by the average closing price of the Shares over the last ten
(10) trading days prior to the date of this Agreement.

(c) Royalty Payments. At such time as the Product is available for sale in the
marketplace, NSDA shall be entitled to receive a royalty payment of $0.20 per
unit of Product sold (the “Royalty Payment”). Royalty Payments would be paid on
a quarterly basis, within thirty (30) days of each quarter end.



--------------------------------------------------------------------------------

2. Termination of Royalty Payment. NSDA’s right to receive Royalty Payments
shall automatically terminate at such time that all outstanding Deferred Costs
which are due and payable hereunder are paid in full, unless earlier terminated
by mutual agreement of the parties.

3. Estimated Timeline. The parties anticipate that the Product will be ready to
market by the summer of 2007 and will use commercially reasonable efforts to
stay within this timeline.

4. Cost Control. NSDA shall use its best efforts to minimize the Remaining Costs
incurred in completing the development of the Product.

5. Progress Reports. NSDA shall provide OurPets with monthly progress reports
detailing the progress achieved and anticipated actions that remains to be
completed. Such progress reports shall include updates on Remaining Costs
incurred to date and estimated expenditures to complete the development of the
Product.

6. Audit Rights.

(a) NSDA shall keep complete and accurate records pertaining to the development
costs of the Product in sufficient detail to permit OurPets and/or its
authorized representatives to confirm the accuracy of all Remaining Costs due
hereunder. OurPets shall have the right to cause an independent accountant to
which NSDA has no reasonable objection to audit such records. Such audit rights
may be exercised no more often than once a year, upon notice to NSDA and during
normal business hours. OurPets will bear the full cost of such audit unless such
audit discloses material overcharges with respect to the Remaining Costs, in
amount that constitutes more than five percent (5%) of the Remaining Costs due
pursuant to this Agreement. In such case, NSDA shall bear the full cost of such
audit.

(b) OurPets shall keep complete and accurate records pertaining to the Royalty
Payments due pursuant to its sale of Product in sufficient detail to permit NSDA
and/or its authorized representatives to confirm the accuracy of all Royalty
Payments due hereunder. NSDA shall have the right to cause an independent
accountant to which OurPets has no reasonable objection to audit such records.
Such audit rights may be exercised no more often than once a year, upon notice
to OurPets and during normal business hours. NSDA will bear the full cost of
such audit unless such audit discloses an underpayment of more than five percent
(5%) from the amount of Royalty Payments due pursuant to this Agreement. In such
case, OurPets shall bear the full cost of such audit.

7. Board Approval. This Agreement is not effective and binding upon OurPets
until such time as OurPet’s Board of Directors approves the Agreement.

8. Restricted Securities. NSDA acknowledges that (a) the Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired



--------------------------------------------------------------------------------

from OurPets in a transaction not involving a public offering, and must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available, and (b) has been advised or is
aware of the provisions of Rule 144, which permits limited resale of shares of
such “restricted securities” subject to the satisfaction of certain conditions
(which conditions cannot presently be satisfied).

9. Conflict. Except as set forth herein, all other terms and conditions in the
Agreement remain in full force and effect. In the event of a conflict between
the terms and conditions set forth in this Agreement and those set forth in the
Agreement, this Agreement shall control.

10. Miscellaneous.

(a) Governing Law. This Agreement is entered into in the State of Ohio and shall
be interpreted and enforced under the laws of the State of Ohio.

(b) Amendment and Waiver. This Agreement may only be amended in writing and
signed by both parties. Any waiver of a provision in this Agreement by either
party shall be in writing and signed by such party. The waiver by either party
of any condition or of a breach of any other provision of this Agreement shall
not be construed as a waiver of any other condition or later breach.

(c) Severability. Any term or provision of this Agreement which is invalid or
unenforceable shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.

(d) Binding Effect and Benefits. This Agreement shall inure to the benefit of
and shall be binding upon the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

(e) Counterparts. This Agreement may be executed in any number of counterparts,
including by facsimile or electronic signature included in an Adobe PDF file,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received original or facsimile counterparts
thereof signed by all of the other parties hereto.

Signature page follows

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.

 

NSDA:       OURPETS: Nottingham-Spirk Design Associates, Inc.,       OurPet’s
Company, an Ohio corporation       a Colorado corporation By:  

/s/ John Nottingham

      By:  

/s/ Steven Tsengas

Name:   John Nottingham       Name:   Steven Tsengas Title:   Co-President      
Title:   President and CEO